DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment dated December 28, 2021 in which claim 1 was amended, claim 26 was cancelled, and claim 32 was added, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. 2016/0087053) in view of Li (U.S. Pub. 2019/0097006).
Regarding claims 1, 9, and 32, Kim [Figs.2-4] discloses a method comprising:
forming an epitaxial source/drain region [160P] comprising: 
growing a main layer [164] in a source/drain recess with a first epitaxial growth process [Para.109];

growing a dummy layer [154] on the semiconductor CESL;
depositing an inter-layer dielectric (ILD) layer [180] over an epitaxial source/drain region;
exposing a first portion of the dummy layer through the ILD layer [Figs.2K-L,4D];
removing the first portion of the dummy layer with a first etching process to expose a second portion of the semiconductor CESL, the first etching process etching the dummy layer at a greater rate than the semiconductor CESL [Figs.2K-L,4D] [This appears readily apparent as layer 166 is a different material than 180 and 154];
removing the second portion of the semiconductor CESL to expose a third portion of the main layer [Figs.2K-L,4D]; and
forming a first source/drain contact [170P] on the third portion of the main layer;

further comprising:
depositing a dielectric CESL [190] on the dummy layer [154] and the semiconductor CESL [166], the ILD layer [180] being deposited over the dielectric CESL; and
exposing the first portion of the dummy layer through the dielectric CESL, a fourth portion of the semiconductor CESL remaining between the dielectric CESL and the main layer after forming the first source/drain contact [Figs.4C-D];

wherein forming the epitaxial source/drain region further comprises:
growing a liner layer [162] in the source/drain recess with a fourth epitaxial growth process [Para.107], wherein the main layer [164] is grown on the liner layer.

Kim fails to explicitly disclose growing the semiconductor contact etch stop layer (CESL) and the dummy layer with respective epitaxial growth processes.  However, Li [Figs.5-9] discloses a method wherein forming an epitaxial source/drain region [220] comprising:

growing a semiconductor contact etch stop layer (CESL) [220-2] on the main layer with a second epitaxial growth process [Para.27]; and 
growing a dummy layer [220-3] on the semiconductor CESL with a third epitaxial growth process [Para.35].
It would have been obvious to provide the epitaxial growth process as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art does not fairly disclose or make obvious the claimed device/method taken as a whole, and specifically, the limitations of
depositing a dielectric contact etch stop layer (CESL) on an epitaxial source/drain region, the epitaxial source/drain region comprising a main epitaxial layer, an epitaxial CESL on the main epitaxial layer, and a dummy epitaxial layer on the epitaxial CESL;
exposing the dummy epitaxial layer by patterning a contact opening in the dielectric CESL;
exposing the epitaxial CESL by extending the contact opening through the dummy epitaxial layer with a first etching process, the first etching process etching the dummy epitaxial layer at a greater rate than the epitaxial CESL; 

forming a source/drain contact in the contact opening, the source/drain contact connected to the main epitaxial layer;

depositing dielectric contact etch stop layer (CESL) on an epitaxial source/drain region, the epitaxial source/drain region comprising a main layer, a semiconductor CESL on the main layer, and a dummy layer on the semiconductor CESL;
etching a contact opening through the dielectric CESL and the dummy layer to expose the semiconductor CESL;
converting a portion of the semiconductor CESL exposed by the contact opening to a dielectric material;
removing the dielectric material to extend the contact opening through the semiconductor CESL; and
forming a source/drain contact in the contact opening, the source/drain contact connected to the main layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art does not fairly disclose or make obvious the claimed device/method taken as a whole, and specifically, the limitations of
wherein the dummy layer is formed of silicon germanium, the semiconductor CESL is formed of silicon, the main layer is formed of phosphorous doped silicon or boron doped silicon germanium, and the first etching process comprises:
etching the silicon germanium with a mixture of H2SO4 and H2O2 for a duration in a range of 5 seconds to 300 seconds;

wherein the dummy layer is formed of aluminum oxide, the semiconductor CESL is formed of silicon, the main layer is formed of phosphorous doped silicon or boron doped silicon germanium, and the first etching process comprises:
etching the aluminum oxide with ammonia (NH3) for a duration in a range of 5 seconds to 200 seconds;

wherein removing the second portion of the semiconductor CESL comprises:
oxidizing the second portion of the semiconductor CESL to form a dielectric layer; and
removing the dielectric layer with a second etching process, the second etching process etching the dielectric layer at a greater rate than the main layer;

wherein exposing the first portion of the dummy layer comprises removing a portion of the ILD layer over the epitaxial source/drain region to form an opening, the opening being wider than the second portion of the semiconductor CESL, and further comprising:
forming a silicide in the opening, the silicide disposed between the first source/drain contact and the epitaxial source/drain region;


forming a contact spacer in the opening, the contact spacer surrounding the first source/drain contact; and
forming a silicide in the opening, the silicide disposed between the first source/drain contact and the epitaxial source/drain region;

wherein the epitaxial source/drain region further comprises a finishing layer on the dummy layer, and further comprising:
depositing a dielectric CESL on the finishing layer, the ILD layer being deposited over the dielectric CESL;
exposing a fourth portion of the finishing layer through the dielectric CESL; and
removing the fourth portion of the finishing layer to expose the first portion of the dummy layer, a fifth portion of the finishing layer remaining between the dielectric CESL and the main layer after forming the first source/drain contact.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new grounds of rejection. 
Overall, Applicant’s arguments are not persuasive.  The claims stand rejected and the Action is made Final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAC H AU/Primary Examiner, Art Unit 2822